Citation Nr: 1524299	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-31 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.

3.  Entitlement to service connection for a right ear disorder, to include residuals of an in-service surgery.


REPRESENTATION

Appellant represented by:	Nebraska Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from January 1986 to January 1994. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Lincoln, Nebraska (RO).  

The issues of entitlement to service connection for right ear hearing loss and a right ear disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The probative evidence of record does not establish that the Veteran has left ear hearing loss for VA purposes at any time during the appeal period.



CONCLUSION OF LAW

The criteria for service connection for left ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim for entitlement to service connection for left ear hearing loss, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).  Prior to the initial adjudication of the Veteran's claim, a letter dated in April 2011 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on other grounds, Sanders v. Shinseki, 556 U.S. 396 (2009).  Thus, the Board finds that the content requirements of the notice VA is to provide have been met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  

Additionally, VA satisfied the duty to assist the Veteran by providing audiological examinations to the Veteran in September 2011 and August 2013.  For the purposes of determining entitlement to service connection for left ear hearing loss, the Board finds the September 2011 and August 2013 VA examinations to be adequate in this case, as they both provide the results of audiological examinations sufficient to determine the existence of a left ear hearing loss disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination, it must provide an adequate one).  

The provisions of 38 C.F.R. § 3.103(c)(2) (2014) require that the Decision Review Officer (DRO) who conducts a hearing fulfill two duties.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the June 2013 DRO hearing, the Veteran was assisted at the hearing by an accredited representative from Nebraska Department of Veterans Affairs.  The representative and the DRO asked questions to ascertain the existence and onset of hearing loss symptoms and any nexus between a current disability and service.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that the DRO complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

There is no indication in the record that additional evidence relevant to the issue being decided herein is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection may be established for a disability resulting from disease or injury which was clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

In addition, certain chronic diseases, such as sensorineural hearing loss, as an organic disease of the nervous system, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014). 

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Veteran contends that she was exposed to acoustic trauma during military service.  During her June 2013 DRO hearing, she explained that she was exposed to acoustic trauma from photo processing machines.

A review of the service treatment records do not reveal a diagnosis of left ear hearing loss.  Additionally, audiograms performed in September 2004, October 2006, November 2006, October 2008, and December 2008 do not reveal hearing impairment for VA purposes under 38 C.F.R. § 3.385.  Toward that end, a January 1986 entrance audiogram showed puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
LEFT
5
5
0
0
5

A March 1989 audiogram revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
0
10


A May 1989 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
0
0

A February 1990 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
5
15
5
0
5

An April 1990 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
0
10

A July 1990 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
0
0
5

A September 1990 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
5
10

A February 1991 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
0
0
5

A March 1992 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
-
10

An April 1993 audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
10
0
0
5

A December 1993 separation audiogram showed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10
5
10
10
10

Parenthetically, most of the audiograms in the service treatment records are uninterpreted.  The Board, as fact finder, may interpret uninterpreted graphic representations of audiometric data.  See Ponder v. Shinseki, No. 09-0881, 2010 WL 4241571, at *3 (Vet. App. Oct. 28, 2010) (unpublished single-judge disposition) (noting that in Kelly v. Brown, 7 Vet. App. 471 (1995), the Court determined that it could not interpret the results of an audiograph because interpretation required a factual finding, which was not the role of the Court in the first instance; the Board, however, was empowered to make factual findings in the first instance); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (a non-precedential decision may be cited for any persuasiveness or reasoning it contains).

Although the service treatment records do not reveal hearing loss for VA purposes, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159.  Toward that end, the Board finds the Veteran's testimony describing her in-service noise exposure from loud photo processing machines to be sufficient to establish in-service acoustic trauma.

However, service connection for left ear hearing loss may not be granted, as the evidence does not establish that the Veteran has a left ear hearing loss disability for VA purposes.  Specifically, the September 2011 VA examination revealed the following puretone thresholds, in decibels:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
15
15

Speech audiometry revealed speech recognition ability of 94 percent in the left ear, using the Maryland CNC test.  The VA examiner diagnosed normal hearing in the left ear.

In support of his claim, the Veteran submitted a private audiogram, dated June 2013.  This private uninterpreted audiogram revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
25
-
20

In August 2013, the Veteran underwent another VA audiological examination.  The examination revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
15
15
10

Speech audiometry revealed speech recognition ability of 100 percent in the left ear, using the Maryland CNC test.  The VA examiner diagnosed normal hearing in the left ear.

The audiometric results of the September 2011, June 2013, and August 2013 examinations do not show that the Veteran has a left ear auditory threshold of 40 decibels or greater for any of the designated frequencies (500, 1000, 2000, 3000, 4000 Hertz ), that he has at least three auditory thresholds of 26 decibels or greater for the designated frequencies, or that he has a speech recognition score using the Maryland CNC Test of less than 94 percent.  Thus, the evidence does not demonstrate a left ear hearing loss "disability" for VA purposes under the provisions of 38 C.F.R. § 3.385.  

The Veteran has not challenged the accuracy of the VA examinations, nor has he submitted additional evidence in support of his claim showing that his left ear hearing loss meets the threshold requirements set out by 38 C.F.R. § 3.385.  While the Veteran is competent to report what comes to him through his senses (see Layno v. Brown, 6 Vet. App. 465 (1994)), including diminished hearing capacity, he is not competent to assess that such hearing loss meets the criteria for hearing loss disability as set forth in 38 C.F.R. § 3.385.  Rather, such may only be established by audiometric testing.  The evidence in this case simply does not support a finding that he currently has a hearing loss disability for VA purposes. 

The Board may not grant the Veteran service connection, even at a noncompensable level, when the standard for a disability has not been met.  Congress has specifically limited entitlement to service connection to instances where disease or injury has resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  The evidence reflects that the Veteran does not have a left ear hearing loss disability for VA purposes.  In the absence of proof of current disability, the claim of service connection may not be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  There has been no finding of a current VA disability proximate to or during the pendency of the Veteran's claim.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Thus, service connection for left ear hearing loss is not warranted.

For the foregoing reasons, the Board finds that the claim of service connection for left ear hearing loss must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of service connection, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for left ear hearing loss is denied.


REMAND

I.  Right Ear Hearing Loss

With respect to the claim for entitlement to service connection for right ear hearing loss, the Board finds that the negative nexus opinions provided by the September 2011 and August 2013 VA examiners are inadequate, as the examiners did not provide adequate supporting rationale.  See Barr, 21 Vet. App. at 311 (Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate).  In that regard, the September 2011 VA examiner concluded that the Veteran's hearing loss was not related to service because she had normal high-frequency hearing in each ear which was not consistent with noise-induced hearing loss.  However, the examiner did not provide an opinion as to whether the Veteran's hearing loss may be related to her in-service right ear symptoms and surgery, documented in the service treatment records.  Further, the examiner did not address the substantial evidence of right ear hearing loss documented in the service treatment records.  

The August 2013 VA examiner concluded that the Veteran's hearing loss was not related to service because her entrance and separation examinations showed normal hearing.  The examiner acknowledged that there was evidence of right ear hearing loss during service, but discounted the right ear symptoms and surgery based upon a finding that the right ear hearing returned to normal after the surgery.  However, the fact that the Veteran's right ear hearing acuity was normal at separation from service is not necessarily fatal to her service connection claim.  See Ledford, 3 Vet. App. at 89.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Additionally, the August 2013 VA examiner did not account for the Veteran's lay statements regarding difficulty hearing since service.  Further, the examiner did not provide an opinion as to whether the Veteran's right ear hearing loss may be related to in-service noise exposure.

The Board acknowledges that the September 2011 and August 2013 VA examinations concluded that the Veteran's right ear hearing loss does not meet the regulatory criteria to be considered a disability for VA purposes.  See 38 C.F.R. § 3.385 (2014).  However, the Veteran submitted a June 2013 private audiogram which reflects right ear hearing loss disability for VA purposes.  Id.  

In this case, the evidence reflects in-service evidence of right ear hearing loss and evidence of current right ear hearing loss disability for VA purposes.  However, the only two medical opinions of record are inadequate in this case.  Accordingly, the Veteran should undergo another VA examination to determine the etiology of her right ear hearing loss.

II.  Right Ear Disorder

The Veteran's claim for entitlement to service connection for right ear disorder must also be remanded for a new VA examination.  Although the Veteran underwent a VA ear disease examination in September 2011, the Board does not find the opinion provided regarding the etiology of the Veteran's right ear disorder to be complete.  In that regard, the examiner acknowledged that the Veteran underwent right ear surgery during military service and that she currently has a diagnosis of right ear otosclerosis.  The examiner noted the Veteran's reported complaints of difficulty localizing sound and occasional problems with her balance.  While the examiner opined that the Veteran's otosclerosis was not associated with noise exposure or allergies during service, the examiner did not state whether the Veteran's current otosclerosis of the right ear was caused or aggravated by her in-service right ear surgery or whether the Veteran has any current residuals from that in-service right ear surgery.  Accordingly, as the Board does not find the opinion provided by the September 2011 examiner to be complete, a new VA examination should be provided.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a new VA audiological examination to determine the existence and etiology of any right ear hearing loss found.  The Veteran's claims file must be made available to and reviewed by the examiner.  All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be accomplished.

After review of the service and post service medical evidence of record, and the lay statements and testimony of record, the examiner must provide an opinion as to whether the Veteran's right ear hearing loss is at least as likely as not (i.e. 50 percent probability or more) etiologically related to his period of active military service, to include her military noise exposure, right ear symptoms during service, and right ear surgery during service.  For the purposes of this examination only, the VA examiner should consider the Veteran's lay statements to be credible evidence of in-service and post-service symptoms.

In rendering the requested opinion and rationale, the examiner must note that the fact that the service treatment records do not document hearing loss disability for VA purposes is not fatal to the Veteran's claim and cannot be the only basis by which to reject a possible nexus to service.  Additionally, the examiner should render an opinion regardless of whether or not the examiner concludes that the Veteran currently has right ear hearing loss disability for VA purposes.  All opinions must be supported by complete rationale.

2.  Schedule the Veteran for a new VA ear disease examination to determine the nature and etiology of any current right ear disorder found.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary special studies or tests must be accomplished.  After a thorough review of the Veteran's claims file, to include the Veteran's statements and testimony of record, the medical evidence including all service treatment records, and a discussion of each, the examiner must provide the following opinions:

* Is it at least as likely as not (50 percent probability or greater) that any currently diagnosed right ear disorder, to include otosclerosis, was caused or aggravated by the Veteran's active duty service, to include her in-service right ear surgery, in-service noise exposure, or otherwise?

Aggravation is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.

* Does the Veteran have any residuals of the right ear surgery that she underwent during her active duty service?  If so, please identify all such residuals.

In providing the requested opinions, the examiner must consider the Veteran's lay statements and testimony, and for purposes of this examination only, should presume the Veteran's lay statements to be credible. 

The examiner must provide a complete rationale for all conclusions reached.  If the examiner cannot provide the requested opinion(s) without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  Notify the Veteran that it is her responsibility to report for the examinations and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).

4.  When the above development has been completed, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, provide an additional supplemental statement of the case to the Veteran, and afford the Veteran an adequate opportunity to respond, prior to returning those issue to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


